Citation Nr: 0624845	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-37 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected chondromalacia of the left knee. 

2.  Entitlement to an increased (compensable) rating for 
service-connected chondromalacia of the right knee. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus. 

4.  Entitlement to service connection for bilateral pes 
planus.  

5.  Entitlement to service connection for leg pain, claimed 
as secondary to bilateral pes planus.  

6.  Entitlement to an effective date earlier than October 5, 
2001, for assignment of a 30 percent rating for service-
connected allergic rhinitis and sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, granted an increased, 
30 percent, rating for service-connected allergic rhinitis 
and sinusitis.  In her notice of disagreement, the veteran 
stated that she was disagreeing with the assignment of the 
effective date of that increase, and for entitlement to a 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30 for sinus surgery in October 1992 and 
March 1997.  In a February 2004 rating decision, the RO 
granted temporary total ratings for the surgeries, from 
October 5, 1992, to November 30, 1992; and from March 7, 
1997, to April 30, 1997.  Therefore, the only issue 
pertaining to the allergic rhinitis and sinusitis claim is 
entitlement to an earlier effective date for the assignment 
of the 30 percent rating.  

The February 2004 rating decision denied the petition to 
reopen the claim of service connection for bilateral pes 
planus; denied service connection for leg pain, claimed as 
secondary to bilateral pes planus; and granted service 
connection for bilateral knee chondromalacia, and assigned a 
noncompensable rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In correspondence received in April 2004, the veteran 
requested an increased rating for her service-connected 
chronic myositis of both shoulders, effective from separation 
from service; and entitlement to an earlier effective date 
for the grant of service connection for chondromalacia 
patella of the right and left knees.  The RO has sent the 
veteran a development letter in September 2004 regarding 
these issues, however, the RO has not yet promulgated a 
decision regarding these claims, and they are referred to the 
RO to take the necessary steps to fully develop and 
adjudicate the claim.

The issues of entitlement to service connection for leg pain, 
claimed as secondary to bilateral pes planus, and entitlement 
to an effective date earlier than October 5, 2001, for 
assignment of a 30 percent rating for service-connected 
allergic rhinitis and sinusitis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
manifested by normal range of motion, pain on motion, no 
instability, and no radiological evidence of any pathology, 
such as arthritis or chondromalacia.

2.  The veteran's chondromalacia of the right knee is 
manifested by normal range of motion, pain on motion, no 
instability, and no radiological evidence of any pathology, 
such as arthritis or chondromalacia.

3.  In January 1982, the RO denied the veteran's claim of 
service connection for bilateral pes planus.

4.  In August 1998, the RO denied the veteran's petition to 
reopen the claim for service connection for bilateral pes 
planus.  She filed a timely notice of disagreement in 
response to that decision and received a statement of the 
case in September 1999.  But she did not then file a 
substantive appeal to perfect his appeal to the Board. 

5.  The evidence received since the August 1998 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating this claim.

6.  The veteran's bilateral pes planus began in service.  


CONCLUSIONS OF LAW

1.  An initial, compensable rating for chondromalacia of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5014, 5257, 5260, 5261 (2005).

2.   An initial compensable rating for chondromalacia of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5014, 5257, 5260, 5261 (2005).

3.  The August 1998 decision which denied the petition to 
reopen the claim for service connection for bilateral pes 
planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

4.  New and material evidence has been received since the 
August 1998 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

5.  Bilateral pes planus was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.57 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

A.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

In this case, in a April 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection and for 
an increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA.  She was also essentially 
told to submit evidence she had in her possession that 
pertained to her claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided a medical examination.  The record 
has been developed to the extent possible.

The 5th element of the Dingess/Hartman holding was not 
addressed in the April 2002 notice letter.  The veteran has 
requested an earlier effective date for the grant of service 
connection for the conditions.  The RO is currently 
developing this issue and sent her a VCAA letter in September 
2004 regarding the earlier effective date claim.  The Board 
finds no prejudice to her in proceeding with a resolution of 
the increased rating claim in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

B.  Governing Laws, Regulations and Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).

Since the claims for higher ratings are initial rating 
claims, the rule of Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance is inapplicable.  Rather, the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999), governs.  Hence, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."

The veteran's service-connected knee chondromalacia has been 
rated by the RO under the provisions of Diagnostic Code 5261. 

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.

Diagnostic Code 5260 provides the rating criteria for 
evaluation of knee disability based on limitation of flexion 
of the leg.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 (2005).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A February 1998 VA progress note reveals that the veteran 
complained of knee pain, left greater than right.  McMurray's 
test was negative.  There was no joint line tenderness.  An 
X-ray study of the left knee was normal.  A baker's cyst was 
to be ruled out.  A September 2000 VA progress note revealed 
that the veteran had knee pain and problems ambulating for 
the past six days and that she has had intermittent knee pain 
and swelling for the past 20 years.  A July 2001 VA progress 
note reveals an assessment of knee pain.  It was noted that 
the knees were stable, X-rays were negative, and physical 
examination was negative.  

A VA joints examination was conducted in October 2003.  The 
veteran complained of knee pain and weakness, left greater 
than right.  She also noted occasional stiffness, knee 
swelling, heat and redness.  She noted that there was no 
giving way or locking of the knee.  She reported easy 
fatigability, secondary to weakness and pain; a lack of 
endurance secondary to weakness; and of having flare ups 
which occurred when walking up or down stairs.  The veteran 
stated that she is able to walk at a slow pace for 20 minutes 
before having to rest, due to flare ups.  The examiner noted 
that the veteran had difficulty walking at a rapid pace due 
to her service-connected asthma.  The veteran also related a 
five-year history of right quadriceps atrophy.  Examination 
noted that McMurray's and Lachman's tests were negative 
bilaterally.  There was no evidence of ligamentous laxity.  
There was poor muscle tone in both quadriceps.  Active and 
passive range of motion of both knees was 0 degrees of 
extension and 120/130 degrees of flexion.  The examiner noted 
that this range of motion was within normal limits.  
Bilateral knee X-rays noted no evidence of acute bilateral 
knee osseous injury or significant degenerative disease.  

The Board observes that the veteran bilateral knee motion 
does not meet the schedular criteria for a compensable rating 
based on limitation of motion.  Regarding the DeLuca 
criteria, the examiner stated that there was no range of 
motion deficits due to pain, or awkward, slowed or 
uncoordinated range of motion.  The examiner also noted that 
the increase in disability would be considered to be mild as 
walking up and down stairs is not done often by the veteran.  
Also that examiner noted that the increase in disability from 
walking long distances at an increased pace is prevented by 
her service-connected asthma.  The examiner noted that the 
muscular weakness she reports could be remedied by 
appropriate quadriceps strengthening exercises.  The 
examiner's diagnosis was bilateral knee pain, without 
evidence of significant disability in the absence of bony 
findings.  The Board therefore concludes that the evidence 
does not show that there is functional loss due to pain to 
warrant a compensable rating for either knee.  38 C.F.R. §§ 
4.40, 4.45; DeLuca.

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

On the VA examination and treatment notes, it was noted that 
there was no instability of either knee.  Therefore, neither 
subluxation nor lateral instability is shown in the record 
and this precludes consideration of an additional separate 
rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97, 
supra.

The veteran's service-connected bilateral chondromalacia may 
be rated by analogy to the provisions of Diagnostic Code 
5014.  Diagnostic Code 5014 applies to osteomalacia.  
Diagnostic Code 5014, concerning osteomalacia, provides that 
a rating should be based on the limitation of motion codes of 
the affected parts, as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
as there is no radiographic evidence of any pathology, the 
provisions of 5003 and 5014 are not for application.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim for compensable rating for 
either knee, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999).  Thus, the appeal is denied.



II.  Bilateral Pes Planus

Here, the Board is granting the maximum benefit allowable, so 
an analysis of whether the duties to notify and assist the 
veteran under the VCAA have been satisfied is unnecessary.

In January 1982, the RO denied service connection for 
bilateral pes planus because the condition was a 
constitutional abnormality and not a disability under the 
law.  In reaching that decision the RO considered her service 
medical records which were negative for any findings, 
complaints or treatment of pes planus; and an October 1981 VA 
examination which diagnosed bilateral pes planus.  

The RO notified the veteran of that decision and of her 
appellate rights in February 1982.  But she did not then file 
a timely appeal.

In August 1998, the veteran attempted to reopen her claim.  
The RO denied her petition to reopen her claim in August 
1998, finding that no additional medical records relating to 
pes planus had been submitted.  In response to that decision, 
the veteran filed a timely notice of disagreement and 
received a statement of the case in September 1999.  But she 
did not then file a substantive appeal to perfect her appeal 
to the Board.  So that RO decision also is final and binding 
on her based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

In October 2001, the veteran again attempted to reopen her 
claim of service connection for bilateral pes planus.  

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on her based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because she did not appeal 
that decision, this, in turn, means there must be new and 
material evidence during the years since to reopen her claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1998 decision, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  And if the Board finds that no such 
evidence has been submitted, the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The VA must determine whether new and material evidence has 
been submitted according to the requirements of 38 C.F.R. § 
3.156(a); the VA may proceed to evaluate the merits of the 
claim after ensuring the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc) and Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was revised to define "new" evidence as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c).  It is 
essential to make a distinction between bilateral flatfoot as 
a congenital condition or as an acquired condition.  The 
congenital condition, with depression of the arch but no 
evidence of abnormal callosities, areas of pressure, strain, 
or demonstrable tenderness, is a congenital abnormality that 
is not compensable.  38 C.F.R. § 4.57.  When no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  38 U.S.C.A. § 1137; 
38 C.F.R. § 3.304(b).  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C.A. § 1153 .  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1137, the 
veterans service connection claim is one for incurrence in 
service.  Wagner, supra.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In connection with the current petition to reopen, the Board 
notes that evidence submitted since August 1998 includes a 
October 2003 VA joints examination in which the examiner 
diagnosed bilateral pes planus deformities, with mild 
disability in ambulation, secondary to callus formation; and 
opined that it was as likely as not that this condition is 
due to service in light of the extensive walking and running 
with heavy weights during basic training.  

The RO originally denied the claim in January 1982 finding 
that the veteran's pes planus was a constitutional 
abnormality.  This new evidence received since the last final 
denial in August 1998, however, is particularly significant 
and material as this is the first evidence of record 
indicating the veteran's pes planus was incurred in service.  
So that examination report is new and material evidence and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for bilateral pes planus.

The Board will proceed with the appeal, and address the 
merits of the claim as well.

On this record, the Board is not able to find that there is 
clear and unmistakable (obvious or manifest) evidence that 
the veteran's pes planus pre-existed her active service, in 
light of the absence of any mention for the condition in her 
service medical records.  In addition, the Board notes that 
the October 2003 examination report noted that the veteran's 
pes planus exhibited calluses and slight tenderness, findings 
indicative of an acquired, as opposed to a congenital, 
condition pursuant to 38 C.F.R. § 4.57.  Therefore, the Board 
must conclude that the presumption that the veteran's feet 
were in sound condition at service entrance has not been 
rebutted, and the veteran's claim of entitlement to service 
connection for pes planus is a claim that her current 
bilateral pes planus was incurred (acquired) during her 
active service.  See 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 
3.303, 3.304(b); Wagner, supra.

As the only competent medical opinion of record finds that 
the veteran's pes planus was incurred as a result of the 
rigors of basic training, the Board finds that the veteran 
developed bilateral pes planus in service and that, on that 
basis, she is entitled to service connection for bilateral 
pes planus.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 4.57.




ORDER

Entitlement to an increased rating for service-connected 
chondromalacia of the left knee is denied.

Entitlement to an increased rating for service-connected 
chondromalacia of the right knee is denied.

As new and material evidence has been received, the claim of 
service connection for bilateral pes planus is reopened, and 
service connection for bilateral pes planus is granted.


REMAND

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See also VCAA, supra. 

The veteran has not been sent any VCAA notice pertaining to 
the claim of entitlement to service connection for leg pain, 
claimed as secondary to service-connected pes planus.  Remand 
is necessary to provide the veteran with such notice.  

The RO provided the veteran with a VCAA letter in April 2002 
pertaining to the issue of entitlement to an increased rating 
for service-connected allergic rhinitis and sinusitis.  
Subsequently, the veteran requested an effective date earlier 
than October 5, 2001, for the assignment of the 30 percent 
rating.  The question of whether the veteran is entitled to 
an earlier effective date is a "downstream issue," or, in 
other words, an issue arising from her original claim for 
service connection or increased rating.  Although the RO 
provided a thorough explanation for the reasons why the 
earlier effective date claim was denied in the September 2004 
statement of the case, the duty to inform a claimant is not 
satisfied by various post-decisional communications, such as 
the notice of decision, statement of the case, or 
supplemental statement of the case, from which a claimant 
might have been able to infer what evidence was needed to 
prevail on the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  Therefore, to comply fully with 
the VCAA, on remand, the veteran should be provided notice 
regarding entitlement to an earlier effective date for the 
assignment of a 30 percent rating for service-connected 
allergic rhinitis and sinusitis.  See also Huston v. 
Principi, 17 Vet. App. 195 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. § 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005) 
regarding the issues of entitlement to 
service connection for leg pain, claimed 
as secondary to service-connected 
bilateral pes planus, and entitlement to 
an effective date earlier than October 5, 
2001, for assignment of a 30 percent 
rating for service-connected allergic 
rhinitis and sinusitis.  Regarding the 
latter issue, the VCAA notice should also 
inquire as whether the veteran alleges 
that she filed a claim for an increased 
rating for allergic rhinitis and 
sinusitis prior to October 5, 2001, and, 
if so, she should submit all evidence in 
her possession pertaining to this issue.  

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought is not granted to the 
veteran's satisfaction, send her and her 
representative a supplemental statement 
of the case and give them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


